IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40725
                         Summary Calendar



                     EDDIE ARNOLD LEACH, JR.,

                                                Plaintiff-Appellant,

                              versus

   T.C. CHIVERS, Sergeant; C.D. KING, IV, CO; R. SMITH, IV, CO;
 J.W. CATOE; S.A. MELVIN, Major; D. GROUNDS, Warden; B.W. RODEEN,
  Assistant Warden; J. HALL, Correctional Officer at Telford Unit;
  C. BECKHAM, Correctional Officer at Telford Unit; R. STANDLEY,
   Senior Medical Doctor at Telford Unit; G. JOHNSON, Executive
Director of Texas Department of Criminal Justice; STATE OF TEXAS,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:01-CV-176
                       --------------------
                         December 6, 2002

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Eddie Arnold Leach, Jr., Texas prisoner # 825037, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 lawsuit without

prejudice for failure to comply with a court order, pursuant to

FED. R. CIV. P. 41(b).    Leach misapprehends the nature of the

district court’s dismissal and addresses his brief entirely to the

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
argument that dismissal for failure to exhaust administrative

remedies was incorrect. Leach does not make any argument regarding

the propriety of dismissal under Rule 41(b) and has thus waived the

sole ground for appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).   Furthermore, Leach has not provided sufficient

information upon which we could order a remand to allow him to show

exhaustion.   Accordingly, the district court’s judgment is

     AFFIRMED.




                                  2